Citation Nr: 1111103	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  09-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUE

Whether a debt, in the calculated amount of $43,949.77, was properly created based on a period of fugitive felon status dated from May 29, 2007 to September 29, 2008.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to October 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the Committee on Waivers and Compromises at the RO and a September 2008 decision issued by the RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a hearing at the RO in February 2010.  A copy of the transcript of that hearing is of record.  

During his February 2010 hearing, the Veteran expressed some concern regarding checks that had been issued by VA in 2004 which were endorsed by another person, and may have been stolen.  This issue is not before the Board and is referred to the AMC/RO for actions deemed appropriate.

The issue of entitlement to waiver of recovery of compensation overpayment in the amount of $43,949.77 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  On May 29, 2007, a warrant was issued, by the CTL Arkansas Community Punish CTR Little Rock, for the Veteran on the charge of obstructing justice.

2.  In April 2008, VA was informed through the Fugitive Felon Program of the existence of the warrant.  That same month, VA informed the Veteran of the outstanding warrant and advised him that he had 60 days to clear the warrant before his compensation benefits would be affected.  No response was received from the Veteran.

2. In September 2008, VA retroactively terminated the Veteran's disability compensation benefits pursuant to "fugitive felon" provisions, effective May 2007.

3.  In November 2008, VA was notified that the warrant for the Veteran was recalled, effective September 29, 2008.


CONCLUSION OF LAW

It is shown that from May 29, 2007 to September 29, 2008 the Veteran was a fugitive felon; the debt, in the calculated amount of $43,949.77, resulting from discontinuance of his disability compensation benefits for that period of time was properly created.  38 U.S.C.A. § 5313B (West 2002 & Supp. 2010), 38 C.F.R. § 3.665(n)(2) (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VCAA and implementing regulations are not, however, applicable to claims such as the one herein at issue.  See Barger v. Principi, 16 Vet. App.  132 (2002).  

Law and Regulations

Prohibition on providing certain benefits with respect to persons who are fugitive felons (a) A veteran who is otherwise eligible for a benefit specified in subsection (c) may not be paid or otherwise provided such benefit for any period during which such veteran is a fugitive felon.  A dependent of a veteran who is otherwise eligible for a benefit specified in subsection (c) may not be paid or otherwise provided such benefit for any period during which such veteran or such dependent is a fugitive felon.  (b) For purposes of this section: (1) The term "fugitive felon" means a person who is a fugitive by reason of-- (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  (2) The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 U.S.C.A. § 5313B(a) (West 2002) (which was added as a result of P.L. 107-103, Title V, § 505(a)(1), Dec. 27, 2001, 115 Stat. 995.).

VA regulations provide that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  Compensation or Dependents' Indemnity Compensation (DIC) is not payable on behalf of a dependent of a veteran for any period during which the veteran or the dependent is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: (i) Fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) Violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  The term "dependent" means a spouse, surviving spouse, child, or dependent parent of a veteran. 38 C.F.R. § 3.665(n) (2010).

VA's General Counsel has noted that the legislative record revealed that section 505(a) of Public Law No. 107-103 was patterned after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  It was noted that records showed Public Law No. 104-193 "was designed to cut off the means of support that allows fugitive felons to continue to flee" and it was the intent of Congress to deny fugitives the means to maintain themselves in that status. VAOPGCPREC 7-2002 (Dec. 3, 2002).

The United States Court of Appeals in Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005), noted that the applicable statute did not permit SSA to conclude simply from the fact that there is an outstanding warrant for a person's arrest that he is "fleeing to avoid prosecution" and that there must have been some evidence that the person knows his apprehension is sought.  It was further noted that in Jhirad v. Ferrandina, 486 F.2d 442, 444 (2d Cir. 1973), the law had been construed to imply an intent requirement and that in United States v. Rivera-Ventura, 72 F.3d 277, 280 (2d Cir. 1995), the term "fleeing from justice" was a term that "has generally been interpreted to mean a flight with intent to avoid or frustrate prosecution."

VA law provides that the effective date of reduction or discontinuance of an award of pension, compensation, or dependency and indemnity compensation for a payee or dependent based upon an administrative error shall be the date of the last payment on an erroneous award based solely on administrative error or error in judgment.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2010).

Factual Background and Analysis

In this case, the Veteran was awarded VA disability compensation benefits effective October 1989.  A total disability rating based on individual unemployability (TDIU) has been in effect since January 5, 1998.  

On May 29, 2007, warrant number 071647 was issued, by the CTL Arkansas Community Punish CTR Little Rock, for the Veteran on the charge of obstructing justice.  On April 7, 2008, VA was informed of this outstanding warrant through the VA Office of the Inspector General Fugitive Felon Program.  On April 21, 2008, VA sent a letter to the Veteran that informed him of the outstanding warrant and advised him that he had 60 days to clear the warrant before his compensation benefits would be affected.  No response was received from the Veteran.  There is no indication that this notice was undeliverable.  On September 11, 2008, VA retroactively terminated the Veteran's disability compensation benefits under the "fugitive felon" provisions of 38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2), effective May 29, 2007, and notified the Veteran via letter dated the same day.  There is no indication that this notice was undeliverable.  In November 2008, the Arkansas Department of Community Correction, Office of Adult Probation and Parole notified VA that the warrant for the Veteran was recalled, effective September 29, 2008.  Thus, the Veteran was a "fugitive" from May 29, 2007 to September 29, 2008.

Based upon the evidence of record, the Board finds that a warrant was issued for the Veteran's arrest May 29, 2007 and that he was a fugitive felon until September 29, 2008.  Although the Veteran contended in his notice of disagreement that there was a misunderstanding, he has provided no probative or supporting evidence in support of this claim.  The available records and VA efforts to verify the warrant are consistent.  The Board further finds that VA notification was sent to the Veteran at his address of record and that he was adequately notified of the existence of the warrant and VA's proposed action in April 2008. There is no indication that any VA correspondence was returned as undeliverable.  The Veteran is shown to have been adequately notified of the outstanding warrant and that in the absence of evidence to address the matter it must be assumed that he fled to avoid prosecution. There is no indication that the amount of overpayment was otherwise incorrectly calculated.  Hence, the creation of a debt, in the calculated amount of $43,949.77, resulting from the retroactive discontinuance of compensation benefits was proper, and the Veteran's appeal is denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.


ORDER

A debt, in the calculated amount of $43,949.77, was properly created; the appeal is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


